Citation Nr: 9917825	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-12 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1967 to 
April 1969; he died in July 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.

The appellant is the veteran's surviving spouse.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was in 
effect for post-traumatic stress disorder (PTSD), evaluated 
as 30 percent disabling.

2.  According to the veteran's death certificate, in July 
1997, he died as a result of a probable myocardial 
infarction, due to or as a consequence of PTSD.

3.  There are various private medical statements of record, 
which indicated that anxiety and stress may contribute to a 
myocardial infarction.

 
CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death, is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Epps v. Gober, 126 F. 3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
appellant has presented a claim which is not implausible when 
her contentions and the evidence of record are viewed in a 
light most favorable to that claim.  In this regard, the 
Board notes that the claims file includes several private 
medical statements, including the veteran's death 
certificate, which (presumed to be true) suggest a 
relationship between the veteran's death and his service-
connected PTSD.  As such, the Board finds that the claim is 
well grounded, within the meaning of 38 U.S.C.A. § 5107, and 
to that extent, the appeal is allowed.  


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is well grounded.

 
REMAND

As the Board finds that the appellant's claim for service 
connection for the cause of the veteran's death is well 
grounded, the Board must ensure that the duty to assist is 
satisfied.  In that regard, the Board acknowledges the 
several private medical statements of record which identify a 
general relationship between a myocardial infarction and 
anxiety and stress.  However, these statements do not appear 
to be associated with any clinical findings specifically 
addressing the veteran's symptomatology prior to his death.  

Reviewing each of those statements, in summary, the Board 
first notes that the veteran's death certificate, which lists 
PTSD as a contributing factor to the veteran's myocardial 
infarction, was signed by Charles R. Penrod, Coroner.  There 
do not appear to be any accompanying clinical records from 
Mr. Penrod in the veteran's claims folder, although there is 
a statement from him dated in July 1997.  That statement 
indicates that the veteran was distraught before his death, 
and that he could have been experiencing extra stress, which 
led to his myocardial infarct.  He then indicated that 
"death was ruled Natural Causes."  

A July 1998 statement from Thomas Waltrip, M.D., states that 
the veteran's "PTSD may have contributed to his death," as 
the veteran had a violent PTSD episode on the day of his 
death, according to his wife.  A July 1998 statement from 
Talia Haiderzad, M.D., psychiatrist, indicates that "the 
veteran's PTSD related anger and distress might have been a 
contributing factor to [his fatal heart attack]."  A July 
1998 statement from Harold V. Bray, Jr., PhD, Clinical 
Psychologist, indicates that "[n]othing in the file 
contraindicates [sic] the finding by the physician Coroner, 
or the suggestion by [the veteran's] former treating 
physician, that the PTSD contributed to the MI."  A more 
recent statement from Dr. Bray, dated in February 1999, 
indicates that in his opinion, "PTSD contributes to 
myocardial infarction."  The Board notes that while each of 
the foregoing statements suggest a relationship between the 
veteran's fatal heart attack and his PTSD, the statements 
fall short of providing persuasive medical evidence of such a 
relationship.

Accordingly, the case is being REMANDED for the following 
action:

1.  The RO should contact the private 
health care providers listed above, 
including Thomas Waltrip, M.D, Talia 
Haiderzad, M.D, and Harold V. Bray, Jr., 
PhD, and ascertain the extent of the 
treatment that each of them provided to 
the veteran, including a list of the 
approximate dates of treatment.  The RO 
should also obtain any clinical records 
not yet associated with the veteran's 
claims file, which were generated by any 
of those health care providers during the 
years prior to the veteran's death.  In 
particular, the health care providers 
should be requested to furnish any 
clinical records that specifically 
provide support for their statements that 
the veteran's PTSD may have contributed 
to his myocardial infarction, which led 
to his death.  Such records should be 
associated with the veteran's claims 
file.  If there are no additional 
records, the veteran's claims file should 
clearly be documented to that effect.  
The RO should also contact Charles R. 
Penrod, Coroner, for any additional 
clinical records he may have generated in 
conjunction with the veteran's death.

2.  After completion of the foregoing, 
the veteran's claims file is to be 
referred to an appropriate VA medical 
specialist, to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected PTSD 
was either the principal or contributory 
cause of his death, or whether his death 
was due to other factors not related to 
his PTSD.  

3.  Following completion of the 
foregoing, the RO should review the 
record to determine whether the requested 
development has been satisfactorily 
completed.  Thereafter, the RO should 
reevaluate the appellant's claim for 
service connection for the cause of the 
veteran's death.  If the determination 
remains adverse to the appellant, she and 
her representative should be provided 
with a supplemental statement of the case 
and be given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is to obtain additional information and to accord the 
appellant due process of law.  The Board does not intimate 
any opinion as to the ultimate disposition in this case.  No 
action is required of the appellant until she is notified by 
the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 

